Citation Nr: 1033138	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
fingers and hands.  

2.  Entitlement to service connection for arthritis of the left 
knee.  

3.  Entitlement to service connection for arthritis of the right 
knee.  

4.  Entitlement to service connection for degenerative arthritis 
of all other major joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1942 to August 
1943.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The November 2006 RO decision found that the Veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for arthritis and the previous denial of 
October 1984 was final.  The Veteran requested review by a 
Decision Review Officer (DRO).  The DRO decision was announced in 
the July 2007 Statement of the Case (SOC).  The DRO decision was 
partly favorable.  It found that the Veteran had submitted new 
and material evidence to reopen his claim, but that the evidence 
in its entirety was not sufficient to support his claim.  The 
Veteran and his representative have consequently based their 
substantive appeal and arguments to the RO and Board on a 
reopened claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that no matter how the RO developed 
the claim, VA has no jurisdiction to consider a finally denied 
claim unless the Veteran submits new and material evidence.  
Therefore, the first determination which the Board must make, is 
whether the Veteran has submitted new and material evidence to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  In April 2008, the Board reviewed the record and agreed 
that new and material evidence had been received and the RO 
properly reopened the claim.  Thus, the Board considered the 
claim on the basis of all evidence of record.  

In its April 2008 decision, the Board, denied the appeal for 
service connection for a bilateral hearing loss and tinnitus and 
granted service connection for arthritis of the sacroiliac 
joints.  The claims for service connection for arthritis in the 
other joints were remanded for medical examination and opinion.  
The Veteran was examined and an opinion rendered.  However, the 
Board found the medical opinion to be inadequate and remanded the 
case for an additional opinion.  The requested opinion was 
received and in June 2009, the Board denied the appeal for 
service-connection for arthritis of the fingers, hands, and 
knees, claimed as degenerative arthritis of all major joints.  
The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2010, the Court adopted a 
Joint Motion for Remand (JMR) and vacated the Board's June 2009 
decision with instructions for compliance with the JMR.  


FINDINGS OF FACT

1.  Arthritis of the fingers and hands increased in severity 
during the Veteran's active service.  

2.  Arthritis of the left knee increased in severity during the 
Veteran's active service.  

3.  There is no competent evidence that arthritis of the right 
knee existed before the Veteran's active service, was present 
during service, or that it is related to any disease or injury 
during active service, including the arthritis diagnosed during 
service.  

4.  There is no competent evidence that degenerative arthritis of 
all other major joints existed before the Veteran's active 
service, was present during service, or that it is related to any 
disease or injury during active service, including the arthritis 
diagnosed during service.  



CONCLUSIONS OF LAW

1.  Arthritis of the fingers and hands was aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2009).  

2.  Arthritis of the left knee was aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).  

3.  Arthritis of the right knee was not incurred in or aggravated 
by active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  Degenerative arthritis of all other major joints was not 
incurred in or aggravated by active military service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in September 2006 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in 
November 2006.  The letter informed the Veteran of what evidence 
was required to substantiate the claims and of the Veteran's and 
VA's respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The notice letter also informed the 
Veteran, in accordance with Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained all VA and private medical records 
identified by the Veteran.  The service treatment records are in 
the claims folder.  The Veteran has been examined and medical 
opinions obtained.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2007); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent or more 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Discussion

Arthritis of the fingers, hands, and left knee

Service-connection requires a current disability.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  So, the first question in our 
analysis must be "What does the Veteran have now?"  We have 
reports and records from several private physicians, including 
T. W. L., M.D., G. D. W., M.D., J. J. R., M.D., S. L. S., M.D., 
T. M. H., M.D. and C. P., M.D.  These private medical records do 
not identify any current disability of the fingers, hands, or 
left knee.  

The Veteran had a VA hand November 2007.  His claims folder was 
reviewed and he was examined.  The Veteran reported constant hand 
pain with flare-ups if he tried to hold something.  He described 
an aching pain in the medial aspect of the left knee.  It was no 
present at rest but flared with standing or walking.  Examination 
showed the left knee had no edema, effusion or tenderness.  Tests 
showed no instability.  The patellar grind test was positive.  
There was no varus, valgus or recurvatum deformity.  Examination 
of the hands revealed multiple nodules over the 
metacarpophalangeal and distal interphalangeal joints, 
bilaterally.  Grip strength was reduced to 4/5.  The range of 
finger motion was measured with repetitive testing.  There was no 
discomfort or difficulty with range of motion testing.  There was 
no effusion, edema, erythema, tenderness palpable deformities or 
instabilities.  X-rays of the hands disclosed mild 
osteoarthritis.   X-rays of the left knee were not reported.  The 
diagnoses included extensive degenerative joint disease involving 
the bilateral knees and hands.  

The Veteran had a VA joints examination in August 2008.  The 
claims file was reviewed.  The Veteran reported hand pain began 
more than 50 years ago but became significantly worse in the last 
3 years.  X-ray studies in May 2008 showed the right hand had 
arthritis in the DIPs (distal interphalangeal joints), PIPs 
(proximal interphalangeal joints) and 3rd MCP 
(metacarpophalangeal joint).  There were degenerative changes on 
the radial side of the left wrist.  The left hand had advanced 
degenerative changes of the 2nd MCP with articular cartilage 
loss.  The knees had minimal narrowing in the lateral 
compartments and spurring, bilaterally.  The diagnosis was 
seronegative polyarthritis, including the wrists, hands, and 
knees of uncertain etiology.  

The next element of service-connection is disease or injury in 
service.  In July 1943, the Veteran was seen for joint complaints 
including both hands and left knee.  Initial examination 
disclosed enlargement of the phalangeal first joints, shiny skin, 
and some flexion deformity.  The left knee was tender about the 
epicondyle and lateral and medial margins of the tibia.  A few 
days later the Veteran was seen in consultation.  The left knee 
had an abnormality on motion.  The fingers had some flexion 
contracture, enlarged phalangeal joints, and skin showing a 
tendency to shininess.  The diagnosis was atrophic arthritis 
progress.  X-ray studies were recommended.  Films of the left 
knee and hands showed no evidence of arthritis or abnormality.  
There were beginning arthritic changes in the left sacroiliac 
joint  (service-connection has been granted for this joint).  The 
final diagnosis was arthritis, chronic, non-suppurative, non-
venereal, cause undetermined, involving fingers of both hands, 
left knee and left sacroiliac joint.  A certificate of disability 
for discharge (CDD) was based on that diagnosis.  It stated that 
the Veteran had been under observation for 12 days.  It was 
signed by a board of 3 medical corps officers (who are 
physicians) and approved by a fourth.  

At this point it must be emphasized that "arthritis" is an 
extremely broad diagnosis.  By definition it is merely an 
inflammation of joints.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 140 (28th ed., 1994).  It need not be chronic.  
Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  However, a disability of 10 percent requires active 
manifestations or X-ray evidence.  38 C.F.R. § 4.71a (2009).  
That is, while law presumes that arthritis manifested to a degree 
of 10 percent is chronic, it does not make such a presumption for 
diagnoses that do not manifest the requisite active 
manifestations or X-ray evidence.  See 38 C.F.R. § 3.303(b) 
(2009).  

The March 2009 VA medical opinion disputes the diagnosis on the 
CDD.  It asserts that there were no objective findings of 
arthritis in service.  It acknowledges that there was a possible 
arthritic change in the left sacroiliac joint but then says it 
was essentially disproven.  The physician does not explain why 
the diagnosis would be disproven and there is nothing in the 
evidence contrary to the X-ray findings in service.  The Board 
has already questioned this analysis and granted service-
connection for the left sacroiliac joint arthritis.  The opining 
physician went on to write that the Veteran had an inflammatory 
arthralgia in service.  Arthralgia is pain in a joint.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 140 (28th ed., 1994).  

The next question is whether the current disability is a residual 
of the disease or injury incurred or aggravated in service.  As 
the Board previously noted, the veteran is presumed to have been 
in sound condition when examined and accepted for service, except 
for defects noted at the time of examination and acceptance for 
service, or where clear and unmistakable evidence demonstrates 
that the disease or injury existed before service.  38 U.S.C.A. 
§ 1111 (West 2002).  In this case, the Veteran's joint problems 
were not noted when he was examined and accepted for service.  


The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated during 
service.  The Federal Circuit has established that the burden 
falls on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the disability existed prior 
to service and by clear and unmistakable evidence that the 
disability was not aggravated by service.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153 (West 2002).  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also VAOPGCPREC 3-
03 (July 16, 2003).  

It must be noted that neither the law nor the regulations require 
medical documentation of a disability prior to service.  A 
history given by a veteran for treatment purposes may constitute 
clear and unmistakable evidence of a pre-service disability.  
38 C.F.R. § 3.304(b)(2) (2009).  In this case, the service 
treatment records have several entries repeating that the Veteran 
began to notice aching in his fingers, knees, back and left hip 
before service, while working for a meat packing concern.  (The 
entrance examination shows that he worked skinning cattle.)  The 
service department physicians found this report to be credible 
and concluded that the problem existed prior to service.  The 
Board also finds that the repeated statements, given for 
treatment purposes are credible and provide clear and 
unmistakable evidence that the Veteran's joint problems existed 
prior to service.  

The next question is whether the pre-existing disability 
increased in severity during service.  Skinning cattle in the 
early 1940's would require standing, reaching, and the use of 
hand tools.  Working on an aircraft in the same period would also 
result in standing, reaching and using hand tools.  That is, the 
Veteran's duties in service would continue the type of stresses 
that caused problems before service.  Further, the Veteran's 
statement of pre-service onset also said that the symptoms were 
worse in the fall and winter.  The Veteran was in service during 
that fall and winter, so if we find the first part of the 
statement as to preservice onset to be credible, we should also 
extend credibility to his report of worsening symptoms in 
service.  Most importantly, there were no hand or knee 
abnormalities noted on 


entrance examination but there were abnormalities noted 10 months 
later in July 1943.  Thus, the Board finds that the disability 
did increase in severity during service.  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2009).  There 
must be clear and unmistakable evidence to rebut the presumption 
of aggravation where the disability under went an increase in 
severity during service.  38 C.F.R. § 3.306(b).  There is no 
evidence that meets the required standard to rebut the 
presumption of aggravation.  Additionally, the Board's review of 
the record does not disclose any improvement in the symptoms and 
manifestations found in July 1943.  

The report of the November 2007 VA examination merely cites the 
CDD conclusion that the disability was not aggravated in service 
and does not provide a medical analysis of the facts.  The August 
2008 VA examination stated the evidentiary requirements backward.  
It concluded that there was no objective evidence to support 
aggravation beyond natural progression due to military service.  
It did not identify any clear and unmistakable evidence such as 
is required to rebut the presumption of aggravation.  Similarly, 
the March 2009 VA medical opinion attempts to reverse the legal 
standard, reporting that there are no objective findings to 
support a measurable aggravation of the pre-existing arthralgia, 
beyond natural progression due to military service.  Since the 3 
VA medical personnel who reviewed the file in November 2007, 
August 2008, and March 2009, have not identified any clear and 
unmistakable evidence to rebut the presumption of aggravation, 
the Board finds that the disability was aggravated in service.  
In reaching this conclusion, the Board has resolved reasonable 
doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Arthritis of the Right Knee and Other Joints

Again, first discussing the current disability, the private and 
VA records show numerous current joint problems.  

Dr. G. D. W. reported that a right rotator cuff tear was 
surgically treated in November 1990.  

Reports from a private orthopedist, Dr. J. J. R., cover a period 
from December 2002 to May 2003.  They address complaints of 
ischial gluteal bursitis on the left, left sciatica, and left 
shoulder pain.  There was a neck injury 2 years earlier.  The 
Veteran also reported occasional numbness of the long and ring 
fingers of both hands.  Left shoulder X-rays were unremarkable.  

In November 2005, Dr. T. W. L. stated that the Veteran reported 
pain in the low back, gluteal, and hamstring, in the right 
anterolateral thigh since April or May of that year.  X-ray 
studies revealed severe osteoarthritis with disc space narrowing, 
large bone spurs, right scoliosis, calcification and some 
dilation.  The assessment was right lower back and leg pain; 
possible lumbar radiculopathy; and lumbar degenerative disc 
disease and degenerative joint disease.  

Another private orthopedist, Dr. S. L. S., followed the Veteran 
from April 2005 to July 2006.  The Veteran was seen for left 
shoulder pain in April 2005 after falling down stairs the 
previous October.  Magnetic resonance imaging (MRI) disclosed  a 
rotator cuff tear.  That was surgically treated in May 2005.  In 
July 2006, there was a complaint of left elbow pain and 
dysfunction.  He also had a re-tear of the right rotator cuff.  

In December 2006, Dr. T. M. H. reported deformity of both bicep 
muscles from previous tears and decreased range of shoulder 
motion, bilaterally.  The assessment included left shoulder pain 
and osteoarthritis with degenerative joint disease.  

In December 2008, Dr. C. P. provided diagnoses of lumbosacral 
spondylosis, lumbar spinal canal stenosis, and lumbosacral facet 
arthropathy.  

On the November 2007 VA examination, the Veteran reported pain in 
the cervical spine, thoracolumbar spine, sacroiliac joints, hands 
and knees.  X-rays revealed marked degenerative disc disease at 
C5-6 and C6-7, as well as marked spondylosis, facet joint 
hypertrophy, and nuchal ligament calcification.  X-rays also 
showed mild spondylosis in the thoracic spine and extensive 
degenerative changes in the thoracolumbar spine.  There was 
possible ankylosis at the sacroiliac joints.  The hips had severe 
degenerative changes.  Mild to moderate degenerative changes were 
present in the left acromioclavicular joint.  The diagnosis was 
extensive degenerative joint disease involving the sacroiliac 
joints, bilateral knees, hips, shoulders, thoracic, lumbar and 
cervical spine and hands.  

The August 2008 VA examination considered the Veteran's 
complaints and reviewed imaging studies done in May and July 
2008.  Diagnoses were seronegative polyarthritis (shoulders, 
wrists, hands, sacroiliac joint, and knees) of uncertain 
etiology; and, cervical and thoracolumbar degenerative disc 
disease and degenerative joint disease.  

Turning to the question of disease or injury during service, the 
service treatment records show the Veteran sought treatment in 
July 1943, complaining of aching in his fingers, knees, back and 
left hip during the previous fall and winter.  He reported that, 
in July 1943, he had pain in the left knee, left hip, and middle 
finger joints.  He also had drawing of the fingers so he could 
not straighten them.  There were no complaints of current back or 
right knee symptoms.  It was noted that he had an injury to the 
right knee 2 years earlier and to the left 4th finger 3 years 
earlier.  There was an initial examination, an examination on a 
consultation, and X-ray studies.  These focused on the hands, 
fingers, left knee and left hip.  Physical examination disclosed 
abnormalities in the fingers and left knee and service connection 
has been granted for these above.  X-rays studies of the left hip 
disclosed degenerative changes in the closely adjacent sacroiliac 
joint and service connection was previously granted for that.  
There were no objective or X-ray findings pertaining to the right 
knee or any other joint.  Consequently, there were no diagnoses 
pertaining to the right knee or other joint.  That is, there is 
no medical evidence in service of disease or injury of the right 
knee or other joints (besides those already service-connected).  
That is significant because the presence of hand, finger, left 
knee and sacroiliac findings in service raised the question of 
aggravation and put the burden on VA to show by clear and 
unmistakable evidence that those disabilities were not aggravated 
in service.  As to the other joint disabilities, without evidence 
that they were present in service, the burden of proof shifts to 
the Veteran to show, by at least an approximate balance of 
evidence, that the claimed disabilities were incurred or 
aggravated in service.  

Turning to the question of a connection between the current joint 
disabilities and service, review of the record does not disclose 
any competent lay evidence of continuing right knee, shoulder, 
neck, back, or other joint disability from the time of service.  
Also, neither the private nor VA medical personnel have provided 
any medical opinion linking current right knee or other joint 
disability to service.  There is competent medical evidence 
against a connection.  

The August 2008 VA examination concluded with a discussion to the 
effect that the Veteran had an arthritis that closely resembled 
osteoarthritis.  After service, the neck, shoulders and wrists 
developed osteoarthritis that is consistent with natural aging.  
It was explained that osteoarthritis is not a diffuse 
inflammatory joint disease process and, as such, does not spread 
to other joints.  One could not predict the joints that would 
become osteoarthritic, one could only say it advances with 
natural aging.  Further, the disc disease of the neck and back 
was not caused by or related to osteoarthritis.  

When we weigh the evidence, we find no competent lay evidence or 
medical evidence connecting the disabilities of the right knee 
and other joints to the Veteran's active service.  On the other 
hand, there is a competent medical opinion that explains why 
these current disabilities are not linked to the arthritis 
diagnosed in service.  Also, the right knee and other joint 
complaints were first documented many years after service.  
Evidence of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The medical opinion and 
passage of time provide the preponderance of evidence on the 
claims for service connection for arthritis of the right knee and 
other joints.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  


ORDER

Service connection for arthritis of the fingers and hands is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  

Service connection for arthritis of the left knee granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  

Service connection for arthritis of the right knee is denied.  

Service connection for degenerative arthritis of all other major 
joints is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


